Case: 19-12382   Date Filed: 03/09/2020   Page: 1 of 2



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12382
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:17-cr-00027-RH-MJF-4



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

DECOREY WALKER,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (March 9, 2020)

Before WILLIAM PRYOR, ROSENBAUM, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 19-12382    Date Filed: 03/09/2020   Page: 2 of 2



      Rachel Seaton, appointed counsel for Decorey Walker in this direct criminal

appeal, has moved to withdraw from further representation of Walker and filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent review

of the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Walker’s

sentence is AFFIRMED.




                                        2